                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DANA L. SIEMERS,

                   Plaintiff,                             8:17-CV-360

vs.
                                                            ORDER
BNSF RAILWAY COMPANY,

                   Defendant.

       This matter is before the Court on the plaintiff's objection (filing 160) to
the Magistrate Judge's order (filing 155) compelling the plaintiff to produce to
BNSF all records received in response to the plaintiff's subpoena to his cellular
telephone carrier.
       A district court may reconsider a magistrate judge's ruling on
nondispositive pretrial matters only where it has been shown that the ruling
is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Ferguson
v. United States, 484 F.3d 1068, 1076 (8th Cir. 2007). Having reviewed the
record, the Court finds that the Magistrate Judge's order was neither clearly
erroneous nor contrary to law. In fact, the Court concurs in the Magistrate
Judge's factual findings, analysis, and conclusions of law in all respects.

      IT IS ORDERED:

      1.    The plaintiff's objection (filing 160) is overruled.

      2.    The Magistrate Judge's stay of her order (filing 162) is lifted.

      Dated this 7th day of May, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
